t c memo united_states tax_court david w chiu petitioner v commissioner of internal revenue respondent docket no filed date david w chiu pro_se jason m silver for respondent memorandum findings_of_fact and opinion gale judge respondent determined a deficiency in petitioner's federal income taxes in the amount of dollar_figure and additions to tax under sec_6651 a and 1unless otherwise noted section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure sec_6654 in the amounts of dollar_figure and dollar_figure respectively after concessions the issues for decision are as follows whether funds withdrawn by petitioner from a qualified_individual retirement account ira are includable in his gross_income and if so whether petitioner is subject_to a 10-percent additional tax on early distributions under sec_72 we hold that the funds are includable and that petitioner is subject_to the 10-percent additional tax under sec_72 whether petitioner is allowed deductions for moving_expenses real_estate_taxes home mortgage interest charitable_contributions and trade_or_business expenditures we hold that petitioner has substantiated the deduction for home mortgage interest in the amount of dollar_figure we hold that the remainder of the aforementioned deductions are not allowed whether petitioner is liable for an addition_to_tax for failure to timely file his federal_income_tax return under sec_6651 we hold that he is whether petitioner is liable for an addition_to_tax for failure to pay estimated income_tax under sec_6654 we hold that he is findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and attached exhibits at the time of filing the petition petitioner resided in san gabriel california petitioner was born in china in and came to the united_states in petitioner received a bachelor of science degree in engineering in the united_states and after graduation took graduate courses in business and corporate finance in petitioner commenced employment with varian associates inc varian in palo alto california petitioner's federal_income_tax return correctly lists his w-2 wage income for the taxable_year from varian as dollar_figure from which amounts were withheld for federal_income_tax purposes in the fall of petitioner moved from san francisco to los angeles where he remained for approximately weeks before moving to hong kong petitioner arrived in hong kong on date petitioner did not move to hong kong in connection with a job transfer or to accept new employment and did not become an employee of any business while in hong kong at the time petitioner moved to hong kong he intended to start a business of his own although he did not have specific plans to start any particular business on his federal_income_tax return petitioner claimed a deduction for moving_expenses in connection with the moves to los angeles and to hong kong in the amount of dollar_figure of which dollar_figure was estimated as the cost of his move to los angeles on date petitioner withdrew dollar_figure from a u s bank representing money from an ira established on his behalf by varian varian ira on date petitioner transferred dollar_figure from the bank of america to an account at a branch of the hong kong shanghai banking corp located in hong kong while in hong kong petitioner undertook steps to develop a computer_software package designed to handle currency exchange transactions petitioner intended to market the software package once developed on schedule c of his federal_income_tax return petitioner claimed a deduction of dollar_figure consisting of expenses for advertising bad_debts commissions and fees depreciation and or sec_179 expenses and meals and entertainment petitioner returned to the united_states for approximately month in in order to purchase a computer system for use in the development of the software package petitioner returned to the united_states on a permanent basis in october of petitioner signed his federal_income_tax return on date and the return was stamped received at the internal_revenue_service center in fresno california on date on his federal_income_tax return petitioner reported his filing_status as single and claimed schedule a deductions in the amount of dollar_figure for state_and_local_income_taxes dollar_figure for real_estate_taxes dollar_figure for home mortgage interest and dollar_figure for charitable_contributions in addition to the previously outlined schedule c deductions totaling dollar_figure and the deduction for moving_expenses in the amount of dollar_figure opinion there are two evidentiary matters we must address at the outset first are the objections raised by respondent in paragraph sec_4 and of the stipulation of facts to the admission of joint exhibits 3-c and 4-d joint exhibit 3-c consists of a copy of a statement of assetvantage account from the hong kong shanghai banking corp dated date bearing petitioner's name and an account number assetvantage account joint exhibit 4-d consists of a copy of a transfer payment order dated date from the bank of america to the hong kong shanghai banking corp showing a transferred amount of dollar_figure listing david w chiu as remitter and david woon chiu as beneficiary to the benefit of an account number identical to that shown on the assetvantage account respondent objects to the admissibility of the handwritten marks on exhibit 3-c on the grounds of relevance authenticity completeness and hearsay respondent also objects to the admissibility of the entire document comprising exhibit 3-c on the ground of hearsay respondent objects to the admissibility of exhibit 4-d on the grounds of relevance and hearsay we hereby overrule respondent's objections except as to the handwritten marks on joint exhibit 3-c and admit joint exhibit 3-c excluding the handwritten marks thereon and joint exhibit 4-d the second evidentiary matter is the admissibility of the following evidence offered by petitioner in his post-trial request to reopen the record a document denominated marine midland bank and corporate data listing the address and certain financial information for marine midland bank marked as petitioner's exhibit a document denominated annual_statement of account for and substitute form listing the recipient's lender's name as bank of america and the payer's borrower's name as david woon chiu or shere-ling yau and showing an account number marked as petitioner's exhibit and copies of receipts bearing the logo of goodwill industries and dated within the calendar_year with the names of david chiu or david chiu and shere yau listed and a description of various items marked as petitioner's exhibit respondent objects to the admission of the foregoing on the grounds of relevance authentication hearsay and completeness we conclude that respondent is not prejudiced by the reopening of the record for the admission of the exhibits we overrule 2we note that admission of these exhibits does not in any event enable petitioner to prevail on the issue to which they relate 3reopening the record for submission of additional proof is within the discretion of the court 401_us_321 respondent's objections regarding exhibit and sustain respondent's objections regarding exhibits and ira the first issue we must decide is whether the dollar_figure petitioner withdrew from the varian ira is includable in gross_income and if so whether petitioner is subject_to the percent additional tax on early distributions under sec_72 the parties do not dispute that petitioner withdrew dollar_figure on date from a qualified ira petitioner testified that he transferred the entire amount on date to an account at the hong kong shanghai banking corp which he argues should qualify him to exclude the withdrawn amounts from income as a rollover_contribution respondent first disputes whether such a transfer has been demonstrated by the evidence but more importantly contends that a valid rollover did not occur in any event because the transfer was to a foreign bank 4the substitute form_1098 marked as exhibit bears the same account number as that written on six of petitioner's checks offered by him at trial to substantiate his mortgage interest payments and received into evidence without objection by respondent 5respondent's hearsay objections to exhibits and are well taken and there was no advance notice of the evidence to respondent as required for the invocation of the hearsay exception under rule of the federal rules of evidence the documentary_evidence regarding the transfer does not entirely corroborate petitioner's testimony a copy of a statement of assetvantage account appended to the parties' stipulation indicates that petitioner was the holder of such an account located at the hong kong office branch and gives the account number and other account information as of date also appended to the stipulation is a copy of a bank of america transfer payment order showing a transfer on date of dollar_figure by petitioner to the account number in petitioner's name at the hong kong branch office of the hong kong shanghai banking corp described as an assetvantage account thus we conclude that petitioner had such an account located at the hong kong branch of the bank and made a transfer to it of dollar_figure on date petitioner did not explain the difference between the ira withdrawal of dollar_figure and the subsequent transfer of dollar_figure even if we were to assume that the dollar_figure transfer consisted in part of the varian ira proceeds petitioner has nonetheless failed to show that the transfer was made to another qualified ira as required for the withdrawn amounts to qualify as a rollover_contribution sec_408 sec_408 defines an ira as a_trust created or organized in the united_states for the exclusive benefit of an individual or his beneficiaries emphasis added which meets certain other requirements set forth in that section regulations under sec_408 further clarify that such a_trust must be maintained at all times as a domestic_trust in the united_states sec_1_408-2 income_tax regs petitioner maintains that the amounts withdrawn from his varian ira were transferred to an account at the hong kong shanghai banking corp located in hong kong even if we were to assume that the account at the hong kong bank was set up as a_trust or a custodial account8 and petitioner has provided no evidence in that regard petitioner's rollover claim would fail because he has not shown that the transfer was to a domestic entity the situs of a_trust is generally defined to be the place of performance of the active duties of the trustee and where the settlor selects a bank as the trustee the location of the bank has been held to be the situs of the trust c j s trusts sec b pincite thus the available evidence strongly suggests that the situs of any trust to which the varian ira proceeds were transferred is the hong kong branch office of sec_408 further provides that a custodial_account may be treated as a_trust for purposes of sec_408 but such custodial_account must also be maintained in the united_states 7in certain circumstances a tax-free_rollover from an ira may also be made into a qualified_pension or profit-sharing_plan see sec_408 however a qualified_plan likewise denotes a_trust created or organized in the united_states sec_401 8see supra note the hong kong shanghai banking corp petitioner argued that the hong kong shanghai banking corp owns midland bank a u s bank but this factor does not affect our conclusion regarding the probable situs of any trust created in connection with the ira funds transfer on this record we conclude that petitioner has failed to show that the dollar_figure that he withdrew from the varian ira was paid into a_trust or custodial_account created and maintained in the united_states as required by sec_408 and d a i and sec_1_408-2 income_tax regs and therefore such amount is includable in his gross_income amounts paid or distributed out of an ira must be included in gross_income in the manner provided under sec_72 sec_408 a 10-percent tax on early distributions generally applies where a taxpayer receives a distribution from a qualified_retirement_plan which is includable in his gross_income sec_72 for purposes of the 10-percent tax a qualified_retirement_plan includes an ira described under sec_408 sec_4974 although sec_72 sets forth certain exceptions to the 10-percent tax on early distributions petitioner has presented no evidence to suggest he fits within any of these exceptions therefore we find that petitioner is liable for the 10-percent additional tax under sec_72 moving_expenses petitioner claimed dollar_figure for moving_expenses associated with moves to los angeles and to hong kong of which dollar_figure is estimated to relate to his move to los angeles respondent disputes whether petitioner has substantiated payment of the claimed expenditures and whether petitioner has met the requirements for deductibility under sec_217 respondent's position regarding the failure to substantiate these expenses is well taken other than the bare numbers claimed on the form 3903f attached to his return petitioner provided no evidence that would substantiate these amounts or offer a basis on which the court could make an estimate under the cohan10 rule notwithstanding the fact that the court left the record open an additional days after the trial for petitioner to submit such evidence and indeed reopened the record for receipt of evidence on other matters moreover with respect to the evidence that petitioner did provide such evidence either demonstrates that the requirements of sec_217 were not met in the case of certain pre-move househunting expenses claimed on the return or is insufficient to show that the requirements of 9some portion of the expenses claimed was for pre-move househunting expenses and temporary quarters but the exact amount cannot be ascertained because of the haphazard placement of figures on the form 3903f submitted with petitioner's return 1039_f2d_540 2d cir sec_217 have been satisfied in the case of all remaining moving_expenses claimed with respect to the pre-move househunting expenses claimed such expenses are deductible only if incurred after the taxpayer has obtained employment at the new location if the new work is self-employment the taxpayer is treated for this purpose as having obtained new employment when substantial arrangements to commence such work have been made sec_217 f for these purposes the new principal_place_of_work for petitioner would be hong kong in light of petitioner's testimony that at the time of his move to hong kong he had no specific plans to begin any particular business we conclude that petitioner had not made substantial arrangements within the meaning of sec_217 at the time of the move and consequently he has failed to show his entitlement to a deduction for any pre-move househunting expenses as for petitioner's claimed deduction for expenses of temporary quarters the record is devoid of any substantiation of the actual expenditures_for such quarters or of any evidence from which the court could determine the point in time after arrival when substantial arrangements to commence work had been made so that the expenditures might be eligible for deduction sec_217 f thus petitioner has failed to show his entitlement to a deduction for temporary quarters expenses with respect to the remaining amounts claimed on the return as moving_expenses since petitioner claims his move to hong kong was in connection with the commencement of self employment sec_217 would require that petitioner perform services as a self-employed_individual on a full-time basis in the general location of hong kong for at least weeks of the 24-month period following his arrival there of which at least weeks must occur during the first months although petitioner was present in hong kong for a sufficient period to meet the week requirement the evidence falls far short of establishing that he was working full time for weeks during the first months petitioner testified that he returned to the united_states sometime in for approximately month to purchase a computer system and that he started his business shortly after his return to hong kong on this evidence it follows that petitioner necessarily failed the 39-week test if his return to the united_states was much later than late date in any event the evidence presented by petitioner either at trial or in the opportunities presented to him post-trial fails to demonstrate that he met the requirements of sec_217 accordingly petitioner is not entitled to any deduction for moving_expenses because of both a failure to substantiate actual expenditures and a failure to demonstrate that he met the requirements of section dollar_figure real_estate_taxes petitioner claimed real_estate_taxes of dollar_figure on schedule a of his return which respondent disallowed for failure to substantiate sec_164 allows a deduction for state and local real_property_taxes paid_or_accrued within the taxable_year petitioner has failed to produce any evidence to show that he paid the real_property_taxes claimed on his return in fact petitioner indicated in his testimony that he was uncertain whether and to what extent he or his ex-wife paid the real_estate_taxes we conclude that petitioner has failed to substantiate the payment of real_estate_taxes in and is therefore not entitled to any deduction for them mortgage interest petitioner claimed a deduction for mortgage interest on schedule a of his return which respondent challenges on the grounds that petitioner has failed to substantiate the payment of any mortgage interest or to provide sufficient evidence from which a reasonable estimate could be made 11with respect to the dollar_figure in expenses claimed with respect to the move from san francisco to los angeles petitioner has not shown that he commenced new employment in los angeles or that such employment continued for the minimum periods required under sec_217 the amount of mortgage interest claimed by petitioner as a deduction on the return was dollar_figure as substantiation petitioner offered into evidence and respondent did not object to six canceled checks that petitioner testified were written to make payments on his home mortgage to bank of america the checks had only petitioner's name printed on them were signed by petitioner and were made payable to the bank of america the six checks bore the following dates and amounts date date date date date date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure pursuant to a post-trial order to reopen the record petitioner's exhibit a document entitled annual_statement of account for from the bank of america as lender was received into evidencedollar_figure the statement contains an account number matching the last seven digits of the number handwritten on the top of each check admitted into evidence and lists petitioner and another individual presumably petitioner's wife as borrowers the statement further indicates it is a 12although petitioner's trial memorandum listed the claimed mortgage interest_deduction as dollar_figure we believe this figure resulted from a clerical_error petitioner's return claimed a deduction for state and local income and real_estate_taxes of dollar_figure and a deduction for mortgage interest of dollar_figure the trial memorandum mistakenly reversed these figures 13see discussion supra p substitute form we accordingly conclude that the document is a form_1098 covering petitioner's mortgage loan account activity in the form_1098 lists the amount of each monthly mortgage payment paid in and a breakdown of each payment into principal versus interest the form_1098 also shows that no amounts were escrowed for any purpose the form_1098 thus provides evidence as to the amount of interest_paid each month on this record we are satisfied that petitioner is entitled to a deduction for some mortgage interest according to petitioner's testimony he was uncertain regarding the extent to which his wife may have made mortgage payments he testified that he thought she paid half but was uncertain on this point he also testified that he and his wife sometimes split up payment of the mortgage and real_estate taxesdollar_figure given that the form_1098 contains the name of another individual presumably petitioner's wife we conclude on this record that petitioner is not entitled to deduct half of the mortgage interest shown on the form_1098 as he now contends on brief but instead is entitled to a deduction for mortgage 14we conclude elsewhere that petitioner is not entitled to any deduction for real_estate_taxes due to a lack of substantiation see supra p 15petitioner claimed dollar_figure in mortgage interest on his return see supra note petitioner then offered six checks continued interest in an amount that we can estimate under the cohan_rule based upon the six checks drawn on petitioner's own account and the form_1098 received into evidence based upon the record we conclude that petitioner has provided adequate proof of mortgage payments for the months covered by the checks there is insufficient proof for the remaining months petitioner's checks when compared to the total monthly payments listed on the form_1098 indicate that he paid varying portions of the total mortgage payments ranging from percent to just under percent as follows payment due_date feb apr date date date aug total_payment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payment by petitioner dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner's percentage continued into evidence totaling dollar_figure which he testified represented payments on his mortgage respondent did not object to the admission of the checks into evidence respondent now contends on brief that the amount of mortgage interest at issue is limited to the amount claimed in petitioner's trial memorandum under rule b issues not raised by the pleadings which are nonetheless tried by express or implied consent of the parties shall be treated in all respects as if they had been raised in the pleadings the issue as to the amount of the mortgage interest_paid by petitioner was raised at trial upon petitioner's offer into evidence of six checks totaling dollar_figure that petitioner testified were payments for his mortgage the admission of such checks into evidence without limitation or objection by respondent placed the amount in issue by implied consent and we treat the higher amount as if raised in the pleadings pursuant to rule b the form_1098 also indicates the amount of each monthly payment attributable to interest therefore by multiplying the percentage of each mortgage payment paid_by petitioner times the interest component of the payment one can derive the amount of interest appropriately treated as paid_by petitioner as follows payment due_date feb apr may june date date interest component of payment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner's percentage petitioner's interest payment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure therefore using our discretion under the cohan_rule we find that petitioner made total interest payments of dollar_figure in petitioner is entitled to a deduction in that amount charitable_contributions the next issue for decision concerns petitioner's claimed deduction for charitable_contributions which respondent disallowed for lack of substantiation on his return petitioner claimed a deduction for gifts to charity in the amount of dollar_figure of which dollar_figure was listed under contributions by cash or check and dollar_figure was listed under contributions by other than cash or check to substantiate the deduction petitioner testified that the claimed contributions were donations to church and goodwill stuff like that when questioned how he arrived at the figure of dollar_figure petitioner testified that he based it on amounts claimed on his federal_income_tax returns for prior years we accordingly disregard the dollar_figure figure in deciding the amount of any charitable deduction to which petitioner may be entitled sec_170 provides that a charitable deduction is allowed only if verified under regulations prescribed by the secretary for contributions by cash or check the regulations require the taxpayer maintain for each contribution one of the following i a canceled check ii a receipt letter or other communication from the donee showing the name of the donee the date of the contribution and the amount of the contribution or iii other reliable written records showing the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs petitioner did not produce any evidence beyond his vague and incomplete testimony to substantiate the dollar_figure for claimed contributions of money accordingly he has failed to substantiate the claimed money contribution and is not entitled to a deduction therefor for contributions of property other than money the regulations require that the taxpayer maintain a receipt from the donee showing the name of the donee the date and location of the contribution and a description of the contributed_property in sufficient detail based upon the circumstances sec_1 170a- b income_tax regs the receipts submitted after trial by petitioner to substantiate the dollar_figure for claimed contributions are inadmissable hearsaydollar_figure fed r evid therefore based upon the record petitioner has failed to substantiate his claimed deduction for contributions of property and the deduction is accordingly denied schedule c expenses petitioner claimed a deduction totaling dollar_figure for expenses listed on schedule c of his return in columns17 denominated advertising bad_debts commissions and fees depreciation and sec_179 expense deduction and meals and entertainment at trial petitioner testified that these expenses were basically all r_and_d incurred for a lot of research that petitioner undertook in an effort to develop a computer_software package petitioner also testified that the schedule c expenses were incurred in connection with a market survey undertaken shortly after his arrival in hong kong respondent proposes to disallow any deduction for the schedule c expenses on the grounds that petitioner has failed either to substantiate that the expenses were paid_or_incurred or to demonstrate that they were paid_or_incurred in carrying_on_a_trade_or_business as required by sec_162 16see supra note 17certain dollar figures on the schedule c were typed too far from any column category to permit a determination of the category under which petitioner meant to classify the expense other than the schedule c prepared over years after the period in question petitioner offered no documentary_evidence to corroborate his testimony that the claimed expenses were paid petitioner offered no testimony that would connect several of the expense categories such as bad_debts commissions and fees depreciation and sec_179 expense and meals and entertainment to the research activities he claimed were being undertaken and which provided the rationale for claiming expense treatment on the schedule c on this record we conclude that petitioner has failed to substantiate that the claimed expenses were paid_or_incurred in addition petitioner offered no evidence beyond his self- serving testimony that these expenses were paid in carrying_on_a_trade_or_business within the meaning of sec_162 petitioner reported no gross_receipts on the schedule c and offered no documentary_evidence whatsoever of the conduct of a business petitioner testified that he did not have plans to start a specific business when he arrived in hong kong and given that the parties have stipulated that his arrival occurred in date the available evidence suggests that it was unlikely that petitioner was actually engaged in carrying on any trade_or_business for purposes of sec_162 within the taxable_year cf 480_us_23 on this record we conclude that petitioner has failed to demonstrate that the claimed schedule c expenses were paid_or_incurred in carrying on any trade_or_business within the meaning of sec_162 although neither party argued the point on brief we believe that petitioner's claim that these expenses were for research_and_development warrants our consideration whether the expenses may be deductible under sec_174 as research_and_experimental_expenditures expenditures deductible under sec_174 need only be paid_or_incurred in connection with the taxpayer's trade_or_business whereas expenses deductible under sec_162 must be paid_or_incurred in carrying on such trade_or_business the sec_174 requirement is less strict see 416_us_500 92_tc_423 affd 930_f2d_372 4th cir 83_tc_667 thus sec_174 might require a lesser showing than sec_162 of the trade_or_business activities actually conducted by petitioner in nonetheless we conclude that sec_174 does not help petitioner because the record in this case does not support the conclusion that the claimed expenses constitute sec_174 expenditures research_and_experimental_expenditures generally refer to research_and_development costs in the experimental or laboratory sense sec_1_174-2 income_tax regs the term includes generally all costs associated with the actual development of a new product but not expenses for efficiency surveys management studies consumer surveys advertising or promotions id thus the expenses claimed by petitioner for advertising and a market survey on their face do not qualify as research_and_experimental_expenditures under sec_174 as to the remaining expenses--for bad_debts commissions and fees depreciation and sec_179 expense and meals and entertainment--petitioner offered no evidence to show how any of his expenditures of this nature was connected with the research_and_development of a computer_software package accordingly we conclude on this record that petitioner has failed to show eligibility for a deduction under sec_174 failure_to_file respondent also determined that petitioner is liable for an addition_to_tax under sec_6651 for failure_to_file his return by its due_date the parties have stipulated that the return was signed by petitioner on date and stamped as received by respondent on date therefore petitioner is liable for the addition unless he can show that the failure to timely file was due to reasonable_cause and not to willful neglect and he bears the burden of proving both 469_us_241 a showing of reasonable_cause requires that the taxpayer demonstrate that he exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time sec_301_6651-1 proced admin regs see also united_states v boyle supra pincite petitioner relies on two arguments to establish reasonable_cause first petitioner claims that he based his decision not to file on brochures he acquired before leaving the united_states petitioner described one of the brochures as covering u s citizens living abroad and advising of an exemption from filing for such citizens making less than dollar_figure per year petitioner has not produced the brochure we take judicial_notice of internal revenue publication entitled tax guide for u s citizens and resident aliens abroad publication states clearly that an individual must file a return in order to claim a dollar_figure exemption available under section and also that the exemption applies only to foreign_earned_income without more we conclude that petitioner's testimony regarding the brochure fails to establish reasonable_cause second petitioner claims that he based his decision not to file on advice he received from the u s consulate in hong kong that a return was not required if his income was less than 18subject to certain limitations and restrictions sec_911 allows a citizen or resident_of_the_united_states living abroad to exclude from gross_income up to dollar_figure in foreign_earned_income sec_911 b a dollar_figure however petitioner admits that he did not disclose the fact that he had wage income from varian in which was earned in the united_states in light of this fact it would not have been reasonable for petitioner to rely on the advice received at the u s consulate 74_tc_1086 affd without published opinion 673_f2d_1300 3d cir on this record we cannot conclude that petitioner a college-educated individual who had filed returns for the previou sec_2 years undertook a reasonable and sufficient inquiry as to his obligation to file in given that he earned significant wage income in the united_states during which was subject_to_withholding and resided in the united_states for over months of that year we do not believe that petitioner had a reasonable basis for concluding that no income_tax return was due therefore because petitioner has failed to establish reasonable_cause for his failure to timely file his return he is liable for the addition_to_tax under sec_6651 failure to pay estimated_tax respondent also determined an addition_to_tax for failure to pay estimated income_tax under sec_6654 the addition_to_tax under sec_6654 is mandatory unless petitioner can show that he comes within one of the exceptions of sec_6654 103_tc_90 affd without published opinion 71_f3d_877 5th cir petitioner bears the burden_of_proof on this issue 84_tc_859 and the record contains no evidence to suggest that petitioner falls within one of these exceptions therefore he is liable for an addition_to_tax under sec_6654 to reflect the foregoing and concessions decision will be entered under rule
